;DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-14 are objected to because of the following informalities:  Claims 9-14 claims a method, however depend from an independent system claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,2,5-9,12 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loheide et al. (US 2018/0343495) in view of Moonka et al. (US 2008/0066107)

  	Claims 1 and 8: Loheide discloses a  method, comprising: in a computing device comprising one or more processors and a memory storing executable code with the instructions causing the one or more processors to execute a control action via an interface connection, by executing one or more operations configured to: 	 detect, by at least one of the one or more processors, activation of a video console used to stream publisher content;  ([0026], OTT services may be delivered based on event triggers that may be received based on a selection of interactive items overlaid over media items of the streamed media content. The OTT services are services that allow a media content provider to provide audio, video, and other media services to a consumer over the internet via streaming media  (also see [0038, 0039] discloses a various user device amazon fire tv, applet tv that receives media streams)) generate a signal, by at least one of the one or more processors, (see [0029], the event trigger management system 102 may be implemented as an event signaling and management server (ESAM) that operates on different control signals)  but does not explicitly disclose to link a CTV or OTT ad request and delivery engine to the video console to receive an advertisement bid request for streaming content;  and  transmit, by at least one of the one or more processors, an advertisement bid response to the advertisement bid request for the streaming content.  	However Moonka discloses disclose link a CTV or OTT ad request and delivery engine to the video console to receive an advertisement bid request for streaming content; (see [0031], discloses that the video could be streamed) , [0033], client device could be a game console, and at[0061] bids for advertisement for placement in video and  	 	 transmit, by at least one of the one or more processors, an advertisement bid response to the advertisement bid request for the streaming content.([0046] request for ads to be placed in detected video slots(e.g. video)  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify, Loheide to include disclose  link a CTV or OTT ad request and delivery engine to the video console to receive an advertisement bid request for streaming content; and  transmit, by at least one of the one or more processors, an advertisement bid response to the advertisement bid request for the streaming content, in order to give place the appropriate advertisement based on bid data. (see [0014] of  Moonka)

 	Claims 2 and 9: Loheide discloses the method of claim 1, wherein said signal is generated when one or more defined events occur in a game playable via the video console. (see for example [0123 and 0124]

 	Claims 5 and 12: Loheide discloses the method of claim 1, wherein said signal is generated when a user activates an application linking said CTV or OTT ad request and delivery engine by an action, said action initiating a call back with an IP address. [0045 and 0113]

 	Claims 6 and 13: Loheide discloses the method of claim 1, wherein said signal is generated and set to trigger when multiple events occur within said game as it is played via the video console. [0123 and 0124]

 	Claims 7 and 14:  Loheide discloses the method of claim 1, wherein exposure to advertising outcome is determined upon display of advertising provided in the streaming content after linking of video console. [0135]
Claim(s) 3, 4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loheide et al. (US 2018/0343495) in view of Moonka et al. (US 2008/0066107) in view of Herrmann et. al (US 2009/0170614)
	Claims 3,10:  The method of claim 1, said signal is generated but does not explicitly disclose wherein when a user arrives on a landing page of a website, via which a particular game is accessible.	However Herrmann discloses wherein when a user arrives on a landing page of a website, via which a particular game is accessible. [0550] 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Loheide and Moonka to have included disclose wherein said signal is generated when a user arrives on a landing page of a website, via which a particular game is accessible., in order to give a storefront for users to access games to purchase or try.  	Claims 4 and 11: Loheide discloses the method of claim 1, wherein said signal is generated but does not explicitly disclose when a user downloads an application or game from a gaming website.
 	However Herrmann when a user downloads an application or game from a gaming website.[0550] 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Loheide and Moonka to have included wherein said signal is generated when a user downloads an application or game from a gaming website, in order to allow users to download software purchases.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Ross et al. (US 2013/0339111) - methods and systems enable incorporation of advertisement images or videos as a background and/or as a major subject of the electronic games. In an example, the method may comprise receiving a user request to initiate the electronic game for a user

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621